Speakman, J.,
delivering the opinion of the Court:
*310The judgment was entered at the September Term, 1936, of the Superior Court, and the defendants admitted knowledge of its entry on or about February 1, 1937, at which time the January Term, 1937, of the Court was in session. They took no proceedings to open the judgment at that term, nor at the succeeding March or May terms thereof, but delayed acting until the September Term, 1937.
Judgments entered by confession upon warrants of attorney are in the nature of summary proceedings, and remedial action as to them will not be unduly limited. Miles v. Layton, 8 W. W. Harr. (38 Del.) 411, 193 A. 567, 112 A. L. R. 786.
But an application to open such a judgment cannot be sustained unless it appears either that the defendant has acted with reasonable diligence, or that there was a good excuse for the delay.
A delay of four terms, covering a period of about eight and one-half months after knowledge of the judgment, does not show reasonable diligence, and the defendants have not given any excuse for their delay.
The petition to open the judgment will be dismissed.